                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig             *
“Deepwater Horizon” in the Gulf                       MDL 2179
of Mexico, on April 20, 2010                *
                                                      SECTION: J(2)
                                            *
 Applies to:                                          JUDGE BARBIER
 All Cases in the B3 Pleading               *
 Bundle                                               MAG. JUDGE WILKINSON
                                            *

           SECOND AMENDMENT TO PRETRIAL ORDER NO. 68

      Before the Court is a joint motion (Rec. Doc. 26086) by Defendants BP America

Production Company and BP Exploration & Production Inc. and certain B3 Plaintiffs

requesting that the Court issue an order adjourning the deadline for the submission

of position statements regarding certain legal issues, as set forth in section II of

Pretrial Order 68 (Rec. Doc. 26077 at 6). Having considered the parties’ brief and the

record,

      IT IS ORDERED that the Joint Motion for Adjournment of the Deadline for

Submission of Position Statements (Rec. Doc. 26086) is GRANTED.

      IT IS FURTHER ORDERED that Pretrial Order No. 68 (Rec. Doc. 26070,

amended by Rec. Doc. 26077) is further AMENDED as follows:

      The deadline for the submission of any position statements
      pursuant to section II of PTO 68 (Rec. Doc. 26070 at 6) is
      ADJOURNED.

Whether and when any such submissions should be made is a matter that may be

discussed further at the next status conference regarding the B3 cases, which is

currently scheduled for December 6, 2019.
New Orleans, Louisiana, this th day of November, 2019.



                                      ___________________________________
                                          United States District Judge




                                  2
